UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6214


KESTER IGEMHOKHAI OBOMIGHIE,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:11-cv-00746-ELH)


Submitted:   April 16, 2012                   Decided:   May 10, 2012


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kester Igemhokhai Obomighie, Appellant Pro Se.  Richard Charles
Kay, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kester Igemhokhai Obomighie appeals a district court

order denying his petition for a writ of error coram nobis.

Obomighie was seeking to have his 1993 conviction for credit

card    fraud       vacated    in      light       of     the    ruling    announced      in

Padilla v. Kentucky, 130 S. Ct. 1473 (2010).                       We affirm.

               The denial of a writ of error coram nobis is reviewed

de novo.          See Pilla v. United States, 668 F.3d 368, 372 (6th

Cir. 2012).         In order to be entitled to relief, a petitioner

must    show      that:     (1)   “a    more       usual    remedy    is    unavailable;”

(2) “valid        reasons     exist     for        not    attacking       his    conviction

earlier;” (3) “adverse consequences flow from the conviction so

that there exists a case or controversy;” and (4) “the error is

of   the    most     fundamental       character.”              Hirabayashi      v.   United

States, 828 F.2d 591, 604 (9th Cir. 1987).

               We have reviewed the record and deny relief on two

grounds.          Obomighie    failed     to       show    counsel     was      ineffective

because counsel could not have predicted that the offense would

later be classified as an aggravated felony.                         Furthermore, it is

clear      from     the   transcript       of       the     proceedings         before   the

immigration judge that Obomighie was aware prior to his guilty

plea that a conviction for credit card fraud could have some

immigration consequences.               In addition, we note that Obomighie

has failed to show he was prejudiced by counsel’s conduct or

                                               2
that    he    will       be    free    of     any    adverse       consequences     if    the

conviction is vacated.                After Obomighie was found removable as a

result       of    the      credit     card      fraud      conviction,      the    parties

stipulated to administrative closure.                       The case was recalendared

by   the     Department         of    Homeland      Security       after    Obomighie     was

convicted of assault.                 The immigration judge found the offense

was an aggravated felony and ordered that Obomighie be removed

on that basis.                Thus, even if Obomighie’s credit card fraud

conviction is vacated, the order of removal would still be in

effect because he is still removable as a result of the assault

conviction.

              Accordingly,           while    we    grant    Obomighie’s         motion   for

leave    to       proceed     in     forma   pauperis,       we    affirm    the   district

court’s order.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     the      court     and     argument      would    not    aid    the   decisional

process.

                                                                                   AFFIRMED




                                                3